Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***].”

.OMB Approval 2700-0042

 

            AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT   

 

1. CONTRACT ID CODE            

 

 

PAGE OF PAGES

   N/A       1           2    

 

2. AMENDMENT/MODIFICATION NO.    

0009

 

 

  3. EFFECTIVE DATE      

  [See block 16C, below]

 

 

  4. REQUISITION/PURCHASE REQ. NO        

      

 

 

5. PROJECT NO. (If applicable)

 N/A

6. ISSUED BY                                  

  CODE         7. ADMINISTERED BY (IF OTHER THAN ITEM 6)        CODE      

 N/A

 

 

National Institutes of Health

National Institute of Allergy and Infectious Diseases

DEA, Office of Acquisitions

Room 3B49, MSC 9821

5601 Fishers Lane

Bethesda, MD 20892-9821

 

 

 

MID RCB-B

       

 

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State, and Zip  Code)

Pfenex, Inc.

10790 Roselle Street

San Diego, CA 92121

 

 

☐   

 

 

9A. AMENDMENT OF SOLICITATION NO.

 

     

 

9B. DATED (SEE ITEM 11)

 

     

 

☒  

 

 

10A. MODIFICATION OF CONTRACT/ORDER    

NO. HHSN272201200033C

 

CODE:

 

     

FACILITY CODE:

 

     

 

10B. DATED (SEE ITEM 13)

09/27/2012

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐  The above numbered, solicitation is amended as set forth in item 14. The hour
and date specified for receipt of Offers    ☐  is extended    ☐  is not
extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15, and returning one (1) copy of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers, FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If Required)

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,

IT MODIFIES THE CONTRACT/ORDER NO., AS DESCRIBED IN ITEM 14

☐    

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify Authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

☐    

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43,103 (b).

 

☒    

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

Mutual Agreement of the Parties

 

☐    

D. OTHER (Specify type of modification and authority)

 

  E. IMPORTANT: Contractor  ☐         is NOT    ☒    is required to sign this
document and return 1 copies to the issuing office.   14. DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.)  

PURPOSE: The purpose of this modification is to update ARTICLE G.2. Key
Personnel.

 

TOTAL FUNDS CURRENTLY OBLIGATED: $[***]

TOTAL ESTIMATED COST: $[***]

 

FUNDED THROUGH DATE: December 31, 2017 (Unchanged)

COMPLETION DATE: December 31, 2017 (Unchanged)

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER       

16A. NAME AND TITLE OF CONTRACTING OFFICER

Michael P. Welsh

Contracting Officer, MID RCB-B, OA, DEA, NIAID, NIH, DHHS

 

15B. CONTRACTOR/OFFEROR

 

/s/ Patrick Lucy

(Signature of person authorized to sign)

 

15C. DATE SIGNED

9/27/16

  

16B. UNITED STATES OF AMERICA

 

/s/ Michael P. Welsh

(Signature of Contracting Officer)

 

 

16C. DATE SIGNED

9/28/16

 

NSN 7540-01-152-8070   30-105   STANDARD FORM 30 (REV. 10-83) Previous Edition
Unusable   Computer Generated   Prescribed by GSA     FAR (48 CFR) 53.243

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

 

Contract No: HHSN272201200033C

 

  

 

Modification No: 09

 

  

 

            Page 2 of  2             

 

 

ARTICLE G.2. KEY PERSONNEL (HHSAR 352.242-70 (January 2006) is hereby modified
to update key personnel as follows:

 

Name

  

Title

[***]

   Principal Investigator

[***]                     

   Deputy Principle Investigator

[***]

   Clinician focused on pre-clinical and clinical studies

[***]

   Director Downstream Processing (DSP) and Analytical Biochemistry

[***]

   Project Manager

[***]

   Project Control Manager

 

 

HHS-556

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.